Citation Nr: 0601173	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for pes planus.

5.  Evaluation of mechanical low back pain, rated as 10 
percent disabling prior to October 23, 2002.

6.  Evaluation of mechanical low back pain, rated as 20 
percent disabling from October 23, 2002.

7.  Evaluation of pancreatitis, removal of gall bladder, 
rated as noncompensable prior to March 12, 2001.

8.  Evaluation of pancreatitis, removal of gall bladder, 
rated as 10 percent disabling from March 12, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from June 1979 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
veteran's part.

The Board denied the claims listed above in an October 2005 
decision.  In December 2005, the veteran filed a motion to 
vacate this decision on the basis that he had not had a 
hearing before the Board, as he had requested.  He provided, 
under separate cover, a copy of his December 2004 request for 
a travel board hearing, which has a December 13, 2004 RO date 
stamp on it.  This document was not in the record before the 
Board in October 2005.  It was apparently filed with the RO 
in response to a letter from the RO in October 2004, which 
had requested that the veteran clarify his request for a 
hearing.  

Under 38 C.F.R. § 20.703, the veteran may request a hearing 
before the Board when submitting the substantive appeal or 
any time thereafter, subject to the restrictions in 38 C.F.R. 
§ 20.1304 (2005).  See 38 C.F.R. § 20.703 (2005).  Under 38 
C.F.R. § 20.1304, the veteran and his representative are 
granted a period of 90 days to submit a request for a 
personal hearing following the mailing of notice to them that 
the appeal has been certified to the Board for appellate 
review.  See 38 C.F.R. § 20.1304(a) (2004).  The veteran's 
case was certified to the Board in December 2004.  
Consequently, the veteran submitted a timely request to have 
a Travel Board hearing.

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
See 38 C.F.R. § 20.700 (2005).  The importance of responding 
to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2005), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2005).

Pursuant to the veteran's motion to vacate the Board's 
October 7, 2005 decision in this appeal, the veteran will be 
scheduled for the hearing he has requested.  Then, if the 
veteran appears for the scheduled hearing, the Board will 
vacate its October 2005 decision.  See 38 C.F.R. 
§ 20.904(a)(3) (2005).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

Schedule the veteran for a Travel Board 
hearing before a visiting Judge of the 
Board, as requested in his 
correspondence received by the RO in 
December 2004.  If the veteran indicates 
that he no longer wants a hearing or 
fails to appear, that fact should be 
documented in the record.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

Ordinarily, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


